Order, Supreme Court, New York County (David Saxe, J.), entered November 6, 1992, inter alia, denying petitioner’s petition for a declaration limiting his obligation to pay his daughter’s college education expenses upon condition she meet certain educational standards including maintaining the status as a "full time student”, unanimously affirmed, without costs.
The record reveals the parties entered into a voluntary separation agreement, incorporated into, but not merged into a judgment of divorce, regarding petitioner’s obligation to, inter alia, finance his daughter’s "college, graduate and professional school” education.
The IAS Court properly denied the petition since petitioner is seeking to alter an obligation to which he voluntarily agreed. Concur—Carro, J. P., Ellerin, Kupferman and Rubin, JJ.